          Case 1:13-cr-10149-FDS Document 170 Filed 09/09/19 Page 1 of 26

                                                                              IN     ,_FILED
                                                                                   CLcRKS OFFICE
                            UNITED STATES DISTRICT COURT                    wrn SEP _9     ou
                             DISTRICT OF MASSACHUSETTS                                     '
                                                                                               11
                                                                                                    2: 28
                                       )
EDWARD MACKENZIE                       )
        Petitioner,                    )
    v.                                 )       CRIMINAL NO. 13-cr-10149
                                       )
UNITED STATES OF AMERICA               )
          Respondent.                  )


                    MOTION TO REDUCE PETITIONER'S SENTENCE
                       PURSUANT TO TITLE 18 U.S.C. §3582(c)

       NOW COMES Edward Mackenzie (hereinafter "Petitioner"), to move this Honorable

Court to revisit, review, and reconsider Petitioner's sentence in light of Sentencing Guidelines

Amendment 794 (SGA 794), which the First Circuit recently determined to be retroactive to all

defendants as a "clarifying" amendment to the Sentencing Guidelines. Petitioner respectfully

asserts to the Court that everything contained in this Motion is the absolute truth, and that

Petitioner's sentence was a miscarriage of justice and a clear violation of Petitioner's rights to Due

Process as guaranteed by the Constitution.




                                                  1
           Case 1:13-cr-10149-FDS Document 170 Filed 09/09/19 Page 2 of 26




                                PRELIMINARY STATEMENT

       The Supreme Court has made two things absolutely clear when it comes to sentencing a

defendant. First," ... what the Due Process Clause does require is that a defendant not be sentenced

on the basis of "materially untrue" assumptions or "misinformation," and that he have an

opportunity to respond to material allegations that he disputes, in order that the court not sentence

him in reliance on misinformation." See United States v. Gonzalez-Castillo, 562 F.3d 80, 84 (1st

Cir. 2009) citing Townsend v. Burke, 334 U.S. 736, 740-41 (1948). See, also, United States v.

Delacruz, 862 F.3d 163, 175 (2d Cir. 2017).

       Second, each and every defendant is to be sentenced as he stands now before the court on

the day of sentencing. Whatever or whoever the defendant was 30 years ago or even 5 years ago

should not be discussed by the court, much less be the basis for sentencing. Respectfully, the

Court did not do this. See United States v. Lopez-Pastrana, 889 F .3d 13 (1st Cir. 2018), citing

Pepper v. United States, 562 U.S. 476,492 (2011), quoting United States v. Bryson, 229 F.3d 425,

426 (2d Cir. 2000) ("a court's duty is always to sentence the defendant as he stands before the court

on the day of sentencing."). Clearly, neither of these two absolute rules of sentencing happened in

Petitioner's case. Instead, he was sentenced based on a mythical "life of crime" in his book

discussing largely fictional accounts of interactions with the infamous Whitey Bulger from over

30 years ago. The government in this case slandered a genuinely reformed and charitable man

with fabricated lies and innuendo as if he were a notorious racketeer and mobster, while wholly

ignoring the ultimate tax-fraud that continues to this very day as the Boston Society of the New

Jerusalem Church, commonly known as the "Church on the Hill" (hereinafter "the Church").

       Rather than be called the "Church on the Hill", it should have been called the "Scam on the

Hill", as the massive tax fraud was formed and created when the Petitioner was only two years



                                                  2
          Case 1:13-cr-10149-FDS Document 170 Filed 09/09/19 Page 3 of 26




old. The only other person to receive any prison time in this massive tax fraud was Tom Kennedy,

who only received a year and a day and who was President and the head of the Board of the Church

until he stole from his fellow Board Members. Yet, Petitioner was the only person doing charitable

works throughout the Church and was kept on for five years after Kennedy was fired. And,

according to the government's rendition of the alleged facts, Petitioner's only job was to funnel

tax-free money to provide them with luxurious vacation homes and full tax-free scholarships and

grants to their children. The Church has been one massive tax fraud for almost 60 years. This

Court should have the government ask a very simple question to the Elders and Board Members

of the Church: "Now that Petitioner has been locked up for almost seven years, and you received

$3 million a year from the Bostonview Apartments, how much of that money has gone to the poor

and needy, and how much has gone to your own pockets in violation of Treasury Regulations

against private inurement?"

       If the government truly cared about justice and not headlines, they would immediately seek

Petitioner's release and begin a tax fraud investigation of the "Scam on the Hill"; erroneously

referred to as the Church. The Church has taken in over $20 million since Petitioner was

incarcerated, but the Church's Board has cancelled or disbanded each and every charitable program

Petitioner started or ran including funding for the Homeless Vets, battered wives, orphaned

children, and meals for the Homeless. Even a cursory review of the Church's current operations

and finances would show little or no money going to the poor, but millions to line the pockets of

the Elders and current Board Members of the Church. If the Church was the criminal enterprise

for RICO purposes, then the Petitioner deserves a Four-Level Mitigating Role Reduction pursuant

to SGA 794, and the Court should at the same time reconsider its Four-Level enhancement for a

leadership role because at no time did Petitioner "control" anyone at the Church or anyone on the



                                                3
           Case 1:13-cr-10149-FDS Document 170 Filed 09/09/19 Page 4 of 26




Board, much less five "criminally culpable participants" as required by the Sentencing Guidelines.

Based on those clear and incontrovertible facts, Petitioner should be resentenced to time served

and have this Court order his immediate release from prison.

   I.      LEGAL STANDARD

        Section 3582(c)(2) establishes an exception to the general rule of finality in the case of a

defendant who has been sentenced to a term of imprisonment based on a sentencing range that has

subsequently been lowered and made retroactive by the Sentencing Commission pursuant to

§994(u) or deemed retroactive by the courts as a clarifying amendment and therefore retroactive

for all defendants. See United States v. Quintero-Leyva, 823 F.3d 519, 523 (9th Cir. 2016). In such

cases, Congress has authorized courts to reduce the term of imprisonment, after considering the

factors set forth in §3553(a). Therefore, the Supreme Court has stated that "§3582(c) represents a

congressional act of lenity intended to give prisoners the benefit of later enacted adjustments to

the judgments reflected in the Guidelines. " See Dillon v. United States, 560 U.S. 817, 819 (2010)

(emphasis added).

        In United States v. Aybar-Ulloa, 913 F.3d 47 (1st Cir. 2019), the First Circuit cited United

States v. Sarmiento-Palacios, 885 F .3d 1 (1st Cir. 2018) for the determination that Amendment

794 is retroactive for all defendants as a "clarifying" amendment, and is therefore to be used in the

reduction of a sentence application under 18 U.S.C. §3582(c). The Sentencing Commission

enacted Amendment 794, which altered §3Bl.2's commentary. See U.S.S.G. supp. to App. C,

amend. 794, at 116-18 (2015) [hereinafter Amendment 794]. The amendment added language to

the commentary notes that, among other things, explained that the mitigating role reduction should

apply to defendants who are "substantially less culpable than the average participant in the criminal




                                                 4
           Case 1:13-cr-10149-FDS Document 170 Filed 09/09/19 Page 5 of 26




activity" and listed five "non-exhaustive ... factors" that courts "should consider" when determining

whether a defendant qualifies for the reduction.

        Amendment 794 addressed a circuit split over §3B1.2's pre-amendment guideline

commentary, which allowed a sentencing court to apply the mitigating-role reduction when the

defendant was "substantially less culpable than the average participant." U.S.S.G. §3B1.2, cmt.

n.3(A) (2014). Some circuits evaluated the "average participant" by looking only at the other

participants in the defendant's actual activity; other circuits, including the First Circuit, looked also

to the "universe of persons participating in similar crimes" to define the average participant.

Amendment 794 at 117. The amendment "generally adopt[ ed]" the former approach by revising

the application note to read: "substantially less culpable than the average participant in the criminal

activity." Id (emphasis added). Petitioner respectfully submits that Amendment 794 clarified the

Sentencing Commission's original intent regarding §3B1.2 and therefore applies retroactively to

his case and should result in his being resentenced to time served and released from prison.

       The Supreme Court's recent decision in Hughes v. United States, 138 S.Ct. 1765 (2018)

proves that §3582(c)(2) relief is available to all defendants, even those who pled guilty and were

fortunate enough to have competent counsel negotiate a defendant-friendly Rule 1l(c)(l)(C) plea

agreement:

       A principal purpose of the Sentencing Guidelines is to promote "uniformity in sentencing
       imposed by different federal courts for similar criminal conduct." Molina-Martinez at
       1342. Yet in the aftermath of Freeman, a defendant's eligibility for a reduced sentence
       under §3582(c)(2) turns on the Circuit in which the case arises. Further, even within
       Circuits that follow the Freeman concurrence, unwarranted disparities have resulted. In
       some cases defendants have been held ineligible for relief even where the sentencing
       hearing makes it crystal clear that the Government and the defendant agreed to a Guidelines
       sentence and the district court imposed one ... This interpretation furthers §3582(c)(2)'s
       purpose, as well as the broader purposes of the Sentencing Reform Act. "The Act aims to
       create a comprehensive sentencing scheme in which those who commit crimes of similar
       severity under similar conditions receive similar sentences." Freeman at 533. "Section
       3582(c)(2) contributes to that goal by ensuring that district courts may adjust


                                                   5
           Case 1:13-cr-10149-FDS Document 170 Filed 09/09/19 Page 6 of 26




       sentences imposed pursuant to a range that the Commission concludes [is] too severe,
       out of step with the seriousness of the crime and the sentencing ranges of analogous
       offenses, and inconsistent with the Act's purposes." Id. And there is no reason a
       defendant's eligibility for relief should turn on the form of his plea agreement."
       Hughes at 1777 (emphasis added).

Hughes is based largely on Justice Sotomayor's persuasive Concurrence in Freeman v. United

States, 564 U.S. 522 (2011):

       "I agree with the plurality that petitioner William Freeman is eligible for sentence reduction
       under 18 U.S.C. §3582(c)(2), but I differ as to the reason why. In my view, the term of
       imprisonment imposed by a district court pursuant to an agreement authorized by
       Fed.R.Crim.P. 1 l(c)(l)(C) ((C) agreement) is "based on" the agreement itself, not on the
       judge's calculation of the Sentencing Guidelines. However, I believe that if a (C) agreement
       expressly uses a Guidelines sentencing range applicable to the charged offense to establish
       the term of imprisonment, and that range is subsequently lowered by the United States
       Sentencing Commission, the term of imprisonment is "based on" the range employed and
       the defendant is eligible for sentence reduction under §3582(c)(2). To ask whether a
       particular term of imprisonment is "based on" a Guidelines sentencing range is to ask
       whether that range serves as the basis or foundation for the term of imprisonment. No term
       of imprisonment-whether derived from a (C) agreement or otherwise-has legal effect
       until the court enters judgment imposing it. As a result, in applying §3582(c)(2) a court
       must discern the foundation for the term of imprisonment imposed by the sentencing
       judge. As the plurality explains, in the normal course the district judge's calculation of the
       Guidelines range applicable to the charged offenses will serve as the basis for the term of
       imprisonment imposed. See Gall v. United States, 552 U.S. 38, 49 (2007)." Freeman at
       534-35 (emphasis added).

       Therefore, based on the fact that Petitioner was erroneously sentenced based on

enhancements that were clearly inappropriate and not proven by any standard, this Court should

use §3 582( c) as the "act of lenity" that Congress intended in order to re sentence Petitioner correctly

based on SGA 794, and as he stands today; not the myth of who he was 30 years ago.




                                                    6
                 Case 1:13-cr-10149-FDS Document 170 Filed 09/09/19 Page 7 of 26




    II.           SENTENCING GUIDELINE AMENDMENT 794 MITIGATING ROLE
                  ANALYSIS FOR PETITIONER

          Petitioner respectfully submits that he is entitled to a Four-Level Reduction pursuant to

Sentencing Guidelines Amendment 794 for having a minor role in whatever corruption or fraud

that happened at the Church; which he adamantly denies being a party to.                Even assuming

arguendo that there was a "conspiracy" surrounding the Boston Society of New Jerusalem Church,

which Petitioner denies he participated in or controlled, the Court is still obligated to determine

what role, if any, Petitioner played in the alleged conspiracy surrounding the Church, and if that

role was a "minimal" one, he is entitled to a Four-Level Reduction under the Sentencing

Guidelines. For example, as the Second Circuit described Amendment 794 in United States v.

Soborski, 708 Fed.Appx 6 (2d Cir. 2017):

          Under §3B 1.2 of the Guidelines, a defendant's offense level is reduced by two levels if he
          was a minor participant in any criminal activity, four levels if a minimal participant, and
          three levels if falling somewhere between those two categories.

          The Second Circuit went on to describe Amendment 794' s impact on sentencing for

"participants" in a "criminal activity" or in a many-participant conspiracy as is alleged here:

          Amendment 794, which became effective in November 2015, less than a year before
          Soborski's sentencing, modified significantly-especially within this Circuit-the factors that
          a district court should consider in deciding whether to apply the reduction. It added to the
          Guidelines commentary the following non-exhaustive list of factors that the district court
          "should consider" among the "totality of the circumstances":

          (i)       the degree to which the defendant understood the scope and structure of the criminal
                    activity;

          (ii)      the degree to which the defendant participated in planning or organizing the
                    criminal activity;

          (iii)     the degree to which the defendant exercised decision-making authority or
                    influenced the exercise of decision-making authority;




                                                      7
             Case 1:13-cr-10149-FDS Document 170 Filed 09/09/19 Page 8 of 26




       (iv)     the nature and extent of the defendant's participation in the commission of the
                criminal activity, including the acts the defendant performed and the responsibility
                and discretion the defendant had in performing those acts;

       (v)      the degree to which the defendant stood to benefit from the criminal activity.

       Moreover, Amendment 794 also clarified that a reduction for a minor role is not necessarily

precluded by a defendant's performance of "an essential or indispensable role in the criminal

activity," and that a defendant with an essential or indispensable role may still receive a mitigating

role reduction if he or she was "substantially less culpable than the average participant in the

criminal activity." Respectfully, Petitioner asserts that he never had a leadership role and was

certainly not the leader of the pervasive fraud that continues to this very day at the Church while

Petitioner has been locked up for six years. In fact, the massive tax fraud that the Church

encompasses began almost 60 years ago when the Petitioner was just two years old and yet each

and every truly charitable program started by the Petitioner has since been shut down by the

Church, so there is virtually nothing that the Church does that is charitable, religious, or of benefit

to the social welfare of the community. Examples of the charitable programs that the Church

funded and supported while Petitioner was there included the following:

       The New England Home for Little Wanderers
       The Homeless Veterans Charity
       The Homeless Womens Charity
       St. Paul's Monday night Dinner for the Homeless, where Petitioner provided over 250
       meals every Monday night for the homeless.
       The Bridge Over Troubled Waters Charity, which was dedicated to serving homeless,
       runaway, and at-risk youth.

       All of these truly charitable programs that Petitioner started or supported have since been

disbanded, while the Board continues to siphon off tax-free dollars for their own families while

seemingly forgetting any pretense of helping the less fortunate and the homeless. Of particular

note, the Petitioner was a ward of the state, having been abandoned at age 5, and was himself



                                                  8
          Case 1:13-cr-10149-FDS Document 170 Filed 09/09/19 Page 9 of 26




boarded at the Home for Little Wanderers. While printing all of the fake stories in Petitioner's

book, Probation forgot to mention that as a young boy Petitioner was abandoned by his parents at

age 5, sexually molested by a priest at age 7 and raped by a trusted teacher at age 9. Just like a

young puppy raised by cruel people will become vicious over time, it is not surprising that

Petitioner learned to defend himself on the street and in boxing clubs and gyms. While it is true

he ran a bar that Bulger controlled over 30 years ago, "a court's duty is always to sentence the

defendant as he stands before the court on the day of sentencing", not what he was rumored to be

30 years ago. The Court respectfully did not do this. See United States v. Lopez-Pastrana, 889

F.3d 13 (1st Cir. 2018), citing Pepper v. United States, 562 U.S. 476,492 (2011), quoting United

States v. Bryson, 229 F.3d 425,426 (2d Cir. 2000).

       During Petitioner's tenure as Director of Operations, the Church clearly performed

charitable services and gave charitable support to the community.         After Petitioner's arrest,

however, the unlawful private inurement of the Church has accelerated to a point where the Church

squanders $3 million annually to benefit the families of the Board Members while giving nothing

to the Poor and the Destitute as is required of all tax-exempt charities. Since Petitioner's

incarceration, the Church has collected over $20 million tax-free while giving pennies to the Poor.

Significantly, in the commentary for Amendment 794, the Sentencing Commission meaningfully

changed the phrase "substantially less culpable than the average participant" to "substantially less

culpable than the average participant in the criminal activity." See U.S.S.G. §3Bl.2 cmt. n. 3(C).

The Second Circuit described in Soborski why this addition would be crucial to this Court's

determination of the appropriate sentence in Petitioner's case:

       Explaining its reason for adding the words "in the criminal activity," the Commission
       described a circuit split over the meaning of "the average participant": some circuit courts
       interpreted it to mean the average among those "participat[ing] in the criminal activity at
       issue in the defendant's case," id., while other circuits-including ours-looked to the


                                                 9
         Case 1:13-cr-10149-FDS Document 170 Filed 09/09/19 Page 10 of 26




       average participant among "the universe of persons participating in similar
       crimes," id. (citing United States v. Rahman, 189 F.3d 88 (2d Cir. 1999)). The Commission
       stated that it added the words "in the criminal activity" because it favored the former
       interpretation, under which "the defendant's relative culpability is determined only by
       reference to his or her co-participants in the case at hand." We give the Commission's
       "interpretation of its own Guideline controlling weight unless it is plainly erroneous or
       inconsistent with the regulation or violates the Constitution or a federal statute." United
       States v. Lacey, 699 F.3d 710, 716 (2d Cir. 2012). The Commission's clear directive is for
       courts to determine a defendant's relative culpability only by reference to co-participants
       in the case at hand, and we perceive no reason not to give its interpretation controlling
       weight. Soborski at *10-13.

       In support of his request that he had, at most, a "minimal" role in the alleged Church RICO

conspiracy, Petitioner submits the following:

       1. In May 2003, Tom Kennedy recruited Petitioner to the Boston Society of New
          Jerusalem Church, Inc. (hereinafter the "Church"). Tom Kennedy was the President
          and Chairman of the Board of Trustees of the Church, and there were seven board
          members in all who controlled each and every activity of the Church and shared in
          Petitioner's alleged illegal kickbacks.

       2. In December 2003, Tom Kennedy and all of the board members unanimously voted to
          hire Petitioner as the Director of Operations; a paid employee of the Church, who
          reported to Kennedy and the Board.

       3. Despite Petitioner's corporate title, he was not in control of anything, was subject to
          the whims of the Board, and was under the personal direction of Tom Kennedy who
          was really the one in control of the Church's fraudulent operations.

       4. Tom Kennedy was also the President and Chairman ofBostonview Apartments, owned
          by the Church.

       5. Each and every one of Petitioner's acts were known to, and approved by, the Board as
          "business as usual."

       6. Bostonview Apartments was owned and controlled by the Church, which was merely
          a charitable non-profit "front" for a lucrative real estate business.

       7. In 2009, Tom Kennedy was removed from all boards and as President of the Church
          for stealing from the Church, outright theft, and fraud. Petitioner was not fired because
          he had nothing to do with Tom Kennedy's theft and fraud, or the fake account at
          Sovereign Bank.

       8. Robert Von Wolfgang was appointed by the Board to replace Tom Kennedy. At no
          time was Petitioner in control of the Church's operations, nor did Petitioner's family


                                                10
  Case 1:13-cr-10149-FDS Document 170 Filed 09/09/19 Page 11 of 26




   benefit from any of the illicit scholarships, grants, or other non-charitable private
   inurement payments made to the Board Members, such as money for vacation homes
   on Cape Cod.

9. Petitioner stayed on as an employee, hired by the Board of Trustees of the Church, and
   working under their direct control. Any and all funds that Petitioner received as alleged
   "kickbacks" from contractors was not only done with the knowledge of the Board
   Members, that money was shared with each and every Board Member as a type of illicit
   profit-sharing plan to siphon funds from the fraudulent charity into the hands of Board
   Members on a tax-free basis. The Church is one big fraudulent tax shelter and Petitioner
   merely did the collecting of the kickbacks to share with the Board Members under the
   table. Unlike Kennedy, he was never accused of stealing from the Board Members or
   the Church.

10. Unlike the Church, which was clearly a fraudulent charity doing absolutely no
    charitable works, Petitioner was doing extensive charitable works for the Community.

11. For example, Petitioner was responsible for bringing many needy organizations to the
    Church, such as the Homeless Women's Club, Bridge Under Troubled Water, Rosie's
    Place, N.E. Veterans Club, and the N.E. House for Little Wanderers. He also organized
    trips every year to Six Flags, where over 250 inner city youths would gather and enjoy
    a day of unity and fellowship. Petitioner helped prepare Monday night dinners for the
    homeless at St. Paul's Cathedral, where over 200 homeless were served each week.

12. The Church rebuilt its old chapel in 1960 along with 142 apartments and 85 parking
    spaces in order to sustain itself. The Congregation consisted of only 20-30 members
    for years while tax-free as a fake charity. The apartments brought in $3 million a year
    in rent and parking; all non-taxable as an alleged "not-for-profit" institution.

13. All Board Members used Church proceeds to pay for their children of the Church to go
    to college (full scholarships), as well as homes, vacation homes in Cape Cod, and
    automobiles for the Trustees.

14. The very same conduct Tom Kennedy did and that Petitioner was accused of was
    common amongst all of the Board Members and Trustees.

15. To this day, the Church still pays for college tuition, rent, mortgages, high salaries for
    jobs not needed, and health insurance for employees who are getting paid for 40 hours
    a week but are only working 3-5 hours a week.

16. Even if one considers Petitioner's job as Director of Operations "essential" to the
    alleged criminal fraud, he is still entitled to a Four-Level mitigating role adjustment
    pursuant to SGA 794.




                                         11
  Case 1:13-cr-10149-FDS Document 170 Filed 09/09/19 Page 12 of 26




17. Moreover, as it is clear that Torn Kennedy began and controlled the illegal activities at
    the Church, there is no way that Petitioner should have received a Four-Level
    enhancement at sentencing for a leadership role, as no one reported to Petitioner, and
    he was not the "boss" of anyone; much less five criminally culpable individuals as
    required by the Sentencing Guidelines.

18. Because as a "clarifying" amendment SGA 794 is clearly retroactive, this Honorable
    Court should resentence Petitioner based on a Four-Level mitigating role adjustment to
    time served, because the mitigating role adjustment is directly contradictory to the
    enhancement that he received for being the leader of five criminally culpable people,
    none of whom are listed anywhere in the PSR and sentencing minutes as required by
    law.

19. The only person who could possibly be considered the "leader" of the fraudulent and
    illegal activities of the Church was Torn Kennedy, who received a sentence of only a
    year for running a blatantly fraudulent charity for the benefit of the seven members of
    the Board of Trustees.

20. It is indeed ironic that Torn Kennedy recruited and hired Petitioner, but after he was
    fired for stealing from the Board, those very same board members kept Petitioner on
    for seven more years. Tom Kennedy and the Board were all guilty of tax fraud, tax
    evasion, and using charitable money to line their own pockets tax-free while doing
    nothing to benefit the community. The Church was one massive tax fraud that
    Petitioner had absolutely nothing to do with, much less control over.

21. To the contrary, Petitioner's good works were recognized by the City of Boston, the
    Commonwealth of Massachusetts, and various government officials (see Exhibit One)
    for his charitable works with the following organizations:

   The New England Horne for Little Wanderers
   The Homeless Veterans Charity
   The Homeless Womens Charity
   Dinners for the Homeless at St. Paul's
   The Bridge Over Troubled Waters Charity

22. Most of the people involved with the Church were not indicted or received probation.
    Torn Kennedy received a sentence of a year and a day, and Petitioner's 12 year sentence
    is ridiculous based on his alleged "notorious" past from 30 years ago with the infamous
    Whitey Bulger. Both the Court and the government believed a harsh sentence was
    necessary because of Petitioner's 30 year old relationship with Bulger as recited in his
    book that was published shortly before Torn Kennedy's departure for defrauding his
    own fraudulent empire. But, Kevin Weeks, who truly was Bulger's right-hand man,
    received only five years imprisonment despite being involved in dozens of killings at
    799 East Third Street. See Boston Herald article from July 2019 attached as Exhibit
    Two.



                                         12
         Case 1:13-cr-10149-FDS Document 170 Filed 09/09/19 Page 13 of 26




       23. Significantly, everyone at the Church knew about Petitioner's "checkered" past
           because he had a book signing at the Church. Tom Kennedy certainly knew about
           Petitioner's past, as well as his change of heart and redemption from teenage hoodlum
           to genuine pillar of the community; aiding homeless Vets, battered women, and the
           Poor. Had it not been for the Government's indictment, there is no doubt that Petitioner
           would still be working at the Church today and providing support for local charities,
           unlike what the Church has been doing without Petitioner.

       24. The best evidence that Petitioner was not high up in the Bulger organization (or in the
           fraudulent Church for that matter), comes from an internet interview of Kevin Weeks
           in 2006, where people ask what Weeks thought of Petitioner's claims, and he
           commented that Petitioner was a nobody and not in Bulger's organization at all. See the
           interview of Kevin Weeks attached as Exhibit Three. No one disputes that Weeks was
           Bulger's right hand man and that he only received five years for helping to kill and/or
           bury dozens of people. It is ludicrous that Petitioner received 12 years for running a bar
           under Bulger's control 30 years ago, and for being the only truly charitable person
           involved with the Church. Even Phyllis Karas, the co-author of Petitioner's book and
           Kevin Weeks' book Brutal compared and contrasted Weeks and Petitioner in her 2018
           interview attached as Exhibit Four. Ms. Karas describes Petitioner as a "likeable albeit
           not always truthful...low-level drug dealer", whereas as they travel around Boston
           together visiting the "burial sites" of a number of people that Weeks helped to kill and
           bury, she describes him as truly a brutal murderer who served only five years because
           he cooperated with the government. The contrast between the two men just could not
           be more stark, and the reason that Weeks gives her for wanting her to write his book is
           because of his hatred for Petitioner and the lies that Petitioner told about Weeks in his
           book. Therefore, the truth of the matter as revealed by Ms. Karas in her 2018 interview
           is that Petitioner had nothing to do with the Bulger gang, he loves to tell a good story,
           and he was truly doing charitable works at the Church while Weeks really was Bulger's
           right hand man and received half of Petitioner's sentence despite the fact that he killed
           at least 5-6 people.

       Not only has the Government failed to prove that Petitioner was the "leader" of a five-or-

more participants in a scheme to defraud (by a preponderance of the evidence), making him eligible

for an enhancement under §3Bl.1, the Government has totally failed to address Petitioner's

entitlement to a Four-Level Reduction pursuant to having a minor role ifthere really were dozens

of people involved in this alleged scheme as the Government suggests in the list of people to be

searched in its Search Warrant Affidavit attached as Exhibit Five.         This fact alone entitles

Petitioner to be resentenced pursuant to SGA 794 and to be sent home immediately.




                                                 13
              Case 1:13-cr-10149-FDS Document 170 Filed 09/09/19 Page 14 of 26




    III.           AN ANALYSIS OF THE SENTENCING GUIDELINES AMENDMENT 794
                   FACTORS PROVES THAT PETITIONER IS ENTITLED TO A FOUR LEVEL
                   MITIGATING ROLE ADJUSTMENT REDUCTION

           It is beyond peradventure that Petitioner did not create, manage, control or even benefit

from the massive tax fraud known as the Church on the Hill. Because of these incontrovertible

facts analyzed in the light of the SGA 794 factors, this Court should resentence Petitioner to time

served and order his immediate release from prison based on the following analysis of the SGA

794 factors:

           (i)       the degree to which the defendant understood the scope and structure of the
                     criminal activity;
                     At no time did Petitioner believe he was doing anything illegal because he was
                     doing what he was told to do by the Church's Elders, the Board, and specifically
                     the Church's President Tom Kennedy. Petitioner believed this was the way the
                     Church had always converted the profits from the Bostonview Apartments to the
                     pockets of the Church members on a tax-free basis. If there was truly a criminal
                     conspiracy here, then Petitioner was a very small cog in a 50 year old machine.

           (ii)      the degree to which the defendant participated in planning or organizing the
                     criminal activity;
                     It is beyond cavil that the pervasive tax fraud and unlawful private inurement that
                     started almost 60 years ago and continues unabated to this very day while Petitioner
                     languishes in prison was directed by the Church Elders and the Board Members and
                     continues to be directed by these same people, their descendants, and their family
                     members. The truly charitable programs designed and operated by the Petitioner
                     have all been suspended or disbanded. The criminal enterprise known as the
                     Church on the Hill was not planned or organized by Petitioner and continues to this
                     day without him.

           (iii)     the degree to which the defendant exercised decision-making authority or
                     influenced the exercise of decision-making authority;
                     Once again it is incontrovertible that Petitioner was hired by, worked for and was
                     directed by Tom Kennedy and the Board of the Church. After Kennedy was fired
                     by the Board for stealing from the Church in 2009, Petitioner continued to work
                     under the Board's direction until the unlawful search and seizure of Petitioner's
                     home and office (and his arrest) in 2013. If the government's account of the facts
                     is true, which is highly doubtful, and the criminal activity in the Church goes back
                     to 2002, then Petitioner had no decision making authority in the criminal activity at
                     all because he was hired by the Board in January of 2004 and was forced to leave
                     when he was arrested in 2013. Since that time, the Church has taken in over $20
                     million in revenue tax-free and has spent virtually nothing on the needs of the poor


                                                      14
         Case 1:13-cr-10149-FDS Document 170 Filed 09/09/19 Page 15 of 26




               and disadvantaged, yet continues to line the pockets of the families of the Church
               Elders and Board Members as it has done for almost 60 years; without any decision
               making authority by Petitioner.

       (iv)   the nature and extent of the defendant's participation in the commission of the
              criminal activity, including the acts the defendant performed and the
              responsibility and discretion the defendant had in performing those acts;
              In addition to being one of the few people involved with the Church that truly did
              charitable acts and supported other true charities, it is beyond dispute that each and
              every allegedly unlawful "kickback" that Petitioner received was religiously split
              with the seven Board Members and others within the Church. Far from being illegal
              or unauthorized, this was business as usual for the Church and Petitioner was
              merely the person facilitating the Church's illicit "profit-sharing" plan for the Board
              Members and Elders on a "tax-free" and unreported basis. In light of the Supreme
              Court's decision in McDonnell v. United States, 136 S.Ct. 2355 (2016), this Court
              needs to review its decision in this case, because Petitioner was merely doing what
              he was told by the Board under their express authority and with their knowledge,
              in delivering the private inurement perquisites the Board Members demanded.
              While it might be said that Petitioner was the "paymaster" of the contractual
              overpayments, everything that Petitioner did was with the pre-approval and
              knowledge and consent of the Board. Unlike Kennedy, who was fired for stealing
              from the Church, no such allegations were ever made about Petitioner.

       (v)    the degree to which the defendant stood to benefit from the criminal activity.
              Here is where the proof is clearly in Petitioner's favor. Each and every one of the
              Board Members has used the unlawful private inurement from the Church to build
              vacation homes on Cape Cod and put their children through elite universities on
              full tax-free scholarships and on a tax-free basis with money meant for the poor.
              Since Petitioner's arrest and unlawful conviction, the actual charitable works of the
              Church have ceased. Since Petitioner's arrest and unlawful conviction, the actual
              charitable works of the Church have come to an abrupt halt, and yet the Church has
              taken in over $20 million with virtually nothing going to any charitable causes as
              required by law. The Statute of Limitations for charitable tax fraud is six years, and
              the AUSAs reading this brief should immediately refer this case to the IRS-CID as
              Officers of the Court and as part of the Department of Justice. They have not just
              the power to investigate the outright tax fraud going on at the Church, they have a
              duty to do so. But, of course, with the government's preoccupation and fascination
              with the legend of Whitey Bulger from 30 years ago, it is not surprising that the
              massive tax fraud known as the Church on the Hill continues to operate in the open
              just miles from the Joseph J. Moakley Courthouse, while none of the Boston
              Homeless enjoy any meals previously provided by the Petitioner.

       Therefore, in light of the clear wording and intent of SGA 794 and the obvious over-

sentencing of Petitioner, Petitioner respectfully requests this Court to review the enclosed facts,



                                                15
           Case 1:13-cr-10149-FDS Document 170 Filed 09/09/19 Page 16 of 26




reconsider Petitioner's sentence in light of SGA 794, and then resentence him to time served and

order his immediate release from prison in the interests of justice.

   IV.      OTHER SENTENCING ERRORS BY THE COURT REQUIRE PETITIONER
            TO BE RESENTENCED TO TIME SERVED AND IMMEDIATELY
            RELEASED

         In its recent decision in Rosales-Mireles v. United States, 138 S.Ct. 1897 (2018), where the

defendant's sentence was vacated based on a single small error in the miscalculation of the

Sentencing Guidelines, the Supreme Court stated the following:

         When a defendant is sentenced under an incorrect Guidelines range-whether or not the
         defendant's ultimate sentence falls within the correct range-the error itself can, and most
         often will, be sufficient to show a reasonable probability of a different outcome absent the
         error." Rosales-Mireles at 1907, citing Molina-Martinez v. United States, 136 S.Ct. 1338,
         1345 (2016).

         The district court has the ultimate responsibility to ensure that the Guidelines range it

considers is correct, and the "[f]ailure to calculate the correct Guidelines range constitutes

procedural error." Peugh at 537. Given the complexity of the calculation, however, district courts

sometimes make mistakes. It is unsurprising, then, that "there will be instances when a district

court's sentencing of a defendant within the framework of an incorrect Guidelines range goes

unnoticed" by the parties as well, which may result in a defendant raising the error for the first

time on appeal as happened in Molina-Martinez.

         The risk of unnecessary deprivation of liberty as has happened in this case particularly

undermines the fairness, integrity, or public reputation of judicial proceedings in the context of a

plain Guidelines error because of the role the district court plays in calculating the range and the

relative ease of correcting the error. Unlike "case[s] where trial strategies, in retrospect, might be

criticized for leading to a harsher sentence," Guidelines miscalculations ultimately result from

judicial error. Glover at 204; see also Peugh at 537. See United States v. Gonzalez-Castillo, 562


                                                  16
           Case 1:13-cr-10149-FDS Document 170 Filed 09/09/19 Page 17 of 26




F.3d 80, 84 (1st Cir. 2009), where the First Circuit stated that "[i]t is well-established that a

criminal defendant holds a due process right to be sentenced upon information which is not false

or materially incorrect. United States v. Pellerito, 918 F.2d 999, 1002 (1st Cir.1990)." Moreover,

"a remand for resentencing, while not costless, does not invoke the same difficulties as a remand

for retrial does." Molina-Martinez at 1348-49. "A resentencing is a brief event, normally taking

less than a day and requiring the attendance of only the defendant, counsel, and court personnel."

United States v. Williams, 399 F.3d 450,456 (2d Cir. 2005).

       In Molina-Martinez, the Court recognized that "[ w]hen a defendant is sentenced under an

incorrect Guidelines range - whether or not the defendant's ultimate sentence falls within the

correct range - the error itself can, and most often will, be sufficient to show a reasonable

probability of a different outcome absent the error." Id at 1345. In other words, an error resulting

in a higher range than the Guidelines provide usually establishes on its own a reasonable

probability that a defendant will serve a sentence that is more than necessary to fulfill the purposes

of incarceration. 18 U.S.C. §3553(a); Tapia at 325. "To a prisoner," this prospect of additional

"time behind bars is not some theoretical or mathematical concept." Barber v. Thomas, 560 U.S.

474,504 (2010). "[A]ny amount of actual jail time" is significant for Sixth Amendment purposes,

Glover v. United States, 531 U.S. 198, 203 (2001), and "ha[s] exceptionally severe consequences

for the incarcerated individual [and] for society which bears the direct and indirect costs of

incarceration," United States v. Jenkins, 854 F.3d 181, 192 (2d Cir. 2017). The possibility of

additional jail time thus warrants serious consideration in a determination whether to exercise

discretion under Rule 52(b ). It is crucial in maintaining public perception of fairness and integrity

in the justice system that courts exhibit regard for fundamental rights and respect for prisoners "as

people."



                                                 17
          Case 1:13-cr-10149-FDS Document 170 Filed 09/09/19 Page 18 of 26




       Ensuring the accuracy of Guidelines determinations also serves the purpose of "providing

certainty and fairness in sentencing" on a greater scale. 28 U.S.C. §994(±); see also §99l(b)(l)(B);

Booker at 264. The Guidelines assist federal courts across the country in achieving uniformity and

proportionality in sentencing. See Rita at 349. To realize those goals, it is important that sentencing

proceedings actually reflect the nature of the offense and criminal history of the defendant, because

the United States Sentencing Commission relies on data developed during sentencing proceedings,

including information in the presentence investigation report, to determine whether revisions to

the Guidelines are necessary. See id. at 350. When sentences based on incorrect Guidelines ranges

go uncorrected, the Commission's ability to make appropriate amendments is undermined.

       In broad strokes, the public legitimacy of our justice system relies on procedures that are

"neutral, accurate, consistent, trustworthy, and fair," and that "provide opportunities for error

correction." In considering claims like Petitioner's in this case, "what reasonable citizen wouldn't

bear a rightly diminished view of the judicial process and its integrity if courts refused to correct

obvious errors of their own devise that threaten to require individuals to linger longer in federal

prison than the law demands?" United States v. Sabillon-Umana, 772 F.3d 1328, 1333-34 (10th

Cir. 2014). As the Supreme Court has repeatedly explained: "the Guidelines are 'the starting point

for every sentencing calculation in the federal system,"' Hughes v. United States, 138 S.Ct. 1765,

1775 (2018), quoting Peugh at 542. The error in Petitioner's case is clearly manifest for the

reasons stated below and must be corrected.

       In Rosales-Mireles, the simple mistake made in calculating the guidelines that constituted

plain error was the defendant's Criminal History and Offense Level were calculated at Criminal

History III instead of II Gust as in this case), which resulted in Plain Error under Rule 52(b) and

United States v. Olano, 113 S.Ct. 1770 (1993) requiring the defendant's sentence to be vacated.



                                                  18
          Case 1:13-cr-10149-FDS Document 170 Filed 09/09/19 Page 19 of 26




The Supreme Court went on to state that: "The risk of unnecessary deprivation of liberty

particularly undermines the fairness, integrity, or public reputation of judicial proceedings in the

context of a plain Guidelines error because of the role the district court plays in calculating the

range and the relative ease of correcting the error." Rosales-Mireles at 8. In this case, the Petitioner

should have been sentenced based on a Criminal History of I or II at worst, because the four crimes

suggested by the government were not within the proper time frame, nor did they result in

Petitioner being incarcerated for more than a year and a month as is required by the Sentencing

Guidelines for a previous crime to be included in the defendant's Criminal History calculation.

Therefore, if a minor mistake in Rosales-Mireles required new sentencing as Plain Error, then

clearly the major errors here requires resentencing as well.

       Similarly, in Molina-Martinez, the minor mistake was a simple miscalculation of the

correct Sentencing Guidelines range, which arguably the district court was only off by one month.

Whereas in this case, the district court was off by more than 10 years in its sentencing calculations

for a whole host of sentencing errors, and each one of those enhancements will not be just proven

to be unfounded and misguided, but plainly erroneous as well just as the Supreme Court found in

Rosales-Mireles and Molina-Martinez. Instead of an Offense Level of 31, reduced by 3 Levels

for Acceptance of Responsibility, Petitioner will demonstrate in this motion that his Base Level of

7 should have been reduced 4 Levels pursuant to SGA 794 to 3, and then reduced by the same

Acceptance of Responsibility 3 Levels for a final Offense Level of Zero, which should have

resulted in a sentence of time served or Probation. Each of Petitioner's Sentencing Enhancements

was clearly erroneous as a matter of law, and Plainly Erroneous pursuant to Rosales-Mireles and

Molina-Martinez. See, also, United States v. Marrero-Perez, 914 F.3d 20 (1 Cir. 2019) citing

Molina-Martinez and Nelson v. Colorado, 137 S.Ct. 1249 (2017).



                                                  19
         Case 1:13-cr-10149-FDS Document 170 Filed 09/09/19 Page 20 of 26




       Not only is there no evidence at all to support a 4-Level Enhancement for a Leadership

Role when there is no listing of the names of the five Criminally Culpable Participants that

Petitioner allegedly was the leader of, Petitioner was certainly not the leader of the Church and he

was only two years old when the Church created the original tax fraud involving the Bostonview

Apartments that remain the "cash cow" for the tax-exempt trough for Board Members that has

been going strong for the 7 years since Petitioner has been incarcerated. Tom Kennedy is the only

other person to do prison time in this matter, and it is indisputable that Petitioner worked for

Kennedy and not vice versa. There is no list of five criminally culpable participants in either the

Indictment or the PSR that satisfies the government's burden of proof by a preponderance of the

evidence. Aside from the government's spurious, baseless, and specious claims, there is no

evidence anywhere whatsoever to support the clearly erroneous 4-Level enhancement for being

the organizer of the Church fraud or the leader of the fraud at the Church.

       Similarly speculative and devoid of any support is the government's allegation that "the

defendant misrepresented that he was acting on behalf of a religious organization when

perpetuating the fraud scheme." Not only is this enhancement totally unwarranted, it borders on

the absurd. Throughout the Indictment and the PSR, and even in the very next enhancement in the

PSR, the government claims and alleges that the Petitioner was the "Director of Operation (sic) at

the Church." Once again, the only person actually doing charitable work at the church was the

Petitioner. When the Petitioner was arrested, the charitable activities of the Church began to fade

until they all but ceased. The Church continues to be one massive tax fraud, and the Petitioner was

the only truly charitable person in the entire organization. The 2-Level Enhancement for

misrepresenting a religious organization should be reserved exclusively for someone who raises

money falsely representing that he is with the Catholic Church helping the homeless and then turns



                                                20
          Case 1:13-cr-10149-FDS Document 170 Filed 09/09/19 Page 21 of 26




the money over to ISIS terrorists or some other odious cause. In that type of fraud, no money goes

to the poor and needy. However, in this case, the Petitioner at all times for almost a decade was

not only legitimately affiliated with the Church, but singlehandedly ran the only programs helping

the truly destitute and needy. So, once again, not only does the government lack any evidence to

support this enhancement, the government's claim is not just unsupported; it is diametrically

opposed to the truth.

       Furthermore, the claim that Petitioner abused a "position of trust" flies in the face of the

government's other claims in this case. It is virtually impossible as a matter of law as well as

logically inconceivable that the Petitioner can be the "leader" of the Church and the fraud, while

at the same time "misrepresent" to anyone that he is working for the Church as well as allegedly

"abusing his position of trust" as the Director of Operations. This is similar to people wanting to

impeach the President for "abusing his position of trust" simply because they disagree with his

methods and motives. In this case the government's arguments have crossed the line from the

implausible to the legally impossible and unsupportable.

       But, the government does not stop there in its adventure into the absurd. Its claim that

there was anything "sophisticated" going on here is belied by its own indictment, which does not

even lay out the facts or elements necessary to sustain a commercial bribery scheme that is covered

by state law, much less a federal RICO claim. The government should be embarrassed talking

about the Church giving a scholarship to the children of the person who has run the Bostonview

Apartments for the Church for over 20 years. The father of the children going to Quinnipiac and

Boston College has done more for the Church than all of the Board Members combined. Similarly

embarrassing is the story of the Aquarium servicing company. It is good news to know that with

all of the books written about the relationship between Whitey Bulger and the FBI in Boston, the



                                                21
         Case 1:13-cr-10149-FDS Document 170 Filed 09/09/19 Page 22 of 26




government had time to prosecute the Aquarium "crime" in Federal Court. Moreover, this Court

should order that the government tum over all records from Sovereign Bank showing any account

that Petitioner controlled. When they fail to do that, this Court should sanction the prosecutors

just like the Honorable Emmet Sullivan did in the Senator Ted Stevens case.

       Even giving the government the benefit of the doubt that they never gave Petitioner, this

Indictment does not even meet the elements of a federal fraud, much less a "sophisticated" one.

According to the government's Indictment, the Petitioner shook down suppliers by giving them an

autographed copy of his book, and then took the kick-backs and shared them with each and every

member of the Board. There is nothing sophisticated about giving money to Board Members under

the table. More importantly, there was no evidence provided anywhere that Petitioner had an

account at Sovereign, much less used it for a "sophisticated" fraud. The details in the Indictment

do not present a federal crime because the vendors were purposefully overpaid by the Church so

that the overpayment could be remitted back under the table in cash to the Board Members.

       In her seminal article for the NYU Journal of Law and Business (Issue 12.1, Fall 2015),

Judge Patti Saris, the former Chair of the Sentencing Guidelines Commission, stated that the

Guidelines had to change for defendants in the same position that Petitioner finds himself in,

because the Amendment would "properly direct that the enhancement should not apply to a

defendant who may have no knowledge of or participation in the sophisticated aspects of the crime

because he or she is performing a role ... which does not involve sophistication." The other problem

with the "sophisticated means" enhancement was that it flies in the face of SGA 792, which

changed it as follows:

       Amendment 792 provides that the two-level increase applies if the offense "involved
       sophisticated means and the defendant intentionally engaged in or caused the conduct
       constituting sophisticated means." U.S.S.G. §2Bl.l(b)(10)(C) (2015) (emphasis added).



                                                22
          Case 1:13-cr-10149-FDS Document 170 Filed 09/09/19 Page 23 of 26




Clearly the "Sophisticated" Means Enhancement does not apply here. But, perhaps the biggest

and clearest error by the Court is enhancing Petitioner's Guidelines Level by 14 for a non-existent

loss that he did not intend pursuant to SGA 792. All payments were approved by the Board, so it

is unclear how any of this can be considered a "loss" for the purposes of SGA 792.

       Amendment 792, which became effective on November 1, 2015, essentially settled a

dispute among the Circuits by adopting the Manatau Standard below and the existing law in the

Second Circuit of a subjective measure of intended loss. U.S.S.G. Supp. App. C, Amend. No. 792,

at 110-14 (2015). Under the revised commentary to U.S.S.G. §§2Bl.1, Application Note 3(A)(ii),

Amendment 792 adopts the Manatau Standard and is in line with United States v. Confredo, 528

F.3d 143 (2d Cir. 2008), confirming that intended loss under §§2Bl.1 means only the pecuniary

harm that the defendant purposefully sought to inflict. For example, in Con/redo, the Second

Circuit remanded a loan fraud case to Judge Sand of the Southern District of New York for

consideration at resentencing of whether the defendant's experience as a loan officer,

understanding of the loan denial and approval processes, and expectations regarding the borrowers

financial capabilities, justified a finding that the loss he intended to inflict on the bank through the

fraudulent loan applications was less than the face amount of each loan.

       The newly adopted Manatau Standard in the amended Sentencing Guidelines is very

important to Petitioner's case for several reasons. First, a defendant's Sentencing Guidelines should

only be based on the amount of loss that the defendant himself actually intended to inflict on the

victim( s). As is clear from the evidence of the case, it is difficult to imagine how there could be

any "intentional" infliction ofloss, or even an "actual loss" to real victims for that matter. Second,

and perhaps even more important to Petitioner's sentencing in this case, is that with the new

Sentencing Guidelines adopting the new Manatau Standard, the Commission also adopted the



                                                  23
          Case 1:13-cr-10149-FDS Document 170 Filed 09/09/19 Page 24 of 26




"mens rea'' standard of Morissette v. United States, 342 U.S. 246 (1952), which holds that for the

defendant's conduct to be criminal, he must have actually known that he was breaking the law and

that he was intentionally causing "criminal" harm to the victim. As was stated in Manatau:

       But it is equally true that American criminal law often restricts liability to cases where an
       intentional choice to do a wrong is present. As Justice Jackson explained, "[t]he contention
       that an injury can amount to a crime only when inflicted by intention is no provincial or
       transient notion. It is as universal and persistent in mature systems of law as belief in
       freedom of the human will and a consequent ability and duty of the normal individual to
       choose between good and evil. Morissette at 250. The simple fact is intent and knowledge
       are different things, different as a matter of their plain meaning, different in their treatment
       in modem American criminal law. And the sentencing commission chose here to invoke
       the former term, not the latter. The guidelines' definition of "intended loss" makes no
       mention of knowledge or some lesser mens rea standard." Manatau at 1051.

       In fact, under the new Sentencing Guidelines, the definition of "intended loss" makes no

mention of "knowledge" or some lesser "mens rea'' standard and includes only the harm the

defendant actually "intended" himself to inflict on the victims. To contrast this, all of the

enhancements are clearly erroneous for the reasons discussed above. These are the points that the

Government altogether misses and ignores in its specious analysis ofloss in this case. The amended

Sentencing Guidelines demonstrate the clear error in the Government's thinking. Even if there

was a loss in this case, which there wasn't, the loss should not and could not be held against

Petitioner for the purposes of establishing his Sentencing Guidelines. Therefore, no "intended loss"

or "tangible economic harm" can be said to have resulted from the scheme of which Petitioner

stands accused of based on the new standard adopted by Amendment 792.

       The Court is also required to allocate the loss amongst the alleged conspirators. This the

Court did not do, and certainly the Court did not allocate any of the loss among the government's

list of co-conspirators. If zero loss was reallocated to all of the alleged co-conspirators in this case,

then Petitioner is entitled to a maximum Offense Level of Seven minus the Four-Level Reduction

for "minimal" participation in a conspiracy that he did not even know existed and was not a willing


                                                   24
         Case 1:13-cr-10149-FDS Document 170 Filed 09/09/19 Page 25 of 26




participant in, and minus the Three-Level Reduction for Acceptance of Responsibility, he is

entitled to a Final Offense Level of Zero under the new Sentencing Guidelines Amendments 792

and 794. Therefore, if the Court correctly recalculates Petitioner's new amended Sentencing

Guidelines Offense Level, there is a Base Level of 7, minus 4 for the SGA 794 Mitigating Role

Adjustment, and minus 3 for Acceptance of Responsibility, for a total Offense Level of zero, which

means the sentence should have been probation or time served as Petitioner had already been at

Wyatt for an extended period of time.



                                        CONCLUSION

       Therefore, based on Amendment 794 as a clarifying amendment, this Court should reduce

Petitioner's sentence to time-served and order his immediate release from prison.




                                                25
         Case 1:13-cr-10149-FDS Document 170 Filed 09/09/19 Page 26 of 26




Respectfully Submitted,



Incarcerated Inmate
Petitioner, pro se
Reg. #17938-038
FMC Devens
Satellite Camp
P.O. Box 879
Ayer, MA 01432




                                       21
